Citation Nr: 1021865	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a special home adaption.

2.  Entitlement to a special adaptive housing grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2007 statement, the Veteran requested a hearing 
before a Veterans' Law Judge traveling to the RO.  In October 
2007, the Veteran notified the RO that he wanted to change 
his hearing request to a video hearing.  A review of the 
record on appeal does not reveal that he ever withdrew this 
hearing request or was thereafter scheduled for the requested 
hearing.  Therefore, the Board finds that a remand to 
schedule the Veteran for a video hearing is required.  See 
38 C.F.R. §§ 20.703, 20.704(c), (d) (2009).

To ensure compliance with due process requirements, this 
appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran 
for a video hearing.  Then, this case 
should be returned to the Board for 
appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


